MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                            FILED
court except for the purpose of establishing                                     Apr 25 2019, 9:12 am

the defense of res judicata, collateral                                              CLERK
estoppel, or the law of the case.                                                Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                        Curtis T. Hill, Jr.
Kokomo, Indiana                                           Attorney General of Indiana
                                                          Samantha M. Sumcad
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

E.P.,                                                     April 25, 2019
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          18A-JV-2189
        v.                                                Appeal from the Howard Circuit
                                                          Court
State of Indiana,                                         The Honorable Lynn Murray,
Appellee-Petitioner                                       Judge
                                                          Trial Court Cause Nos.
                                                          34C01-1511-JD-378
                                                          34C01-1512-JD-436



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-2189 | April 25, 2019                       Page 1 of 7
[1]   E.P. appeals the juvenile court’s modification of disposition order committing

      him to the Indiana Department of Correction (DOC), arguing that the juvenile

      court erred by not placing him in a more rehabilitative environment. Finding no

      error, we affirm.


                                                    Facts
[2]   On November 9, 2015, then-fifteen-year-old E.P. was detained following a

      traffic stop. The State filed a delinquency petition, alleging that E.P. was

      delinquent for committing acts that would be Level 6 felony auto theft and

      Class C misdemeanor operating a motor vehicle without a license had they

      been committed by an adult. On December 16, 2015, pursuant to a plea

      agreement, E.P. admitted to operating a motor vehicle without a license had it

      been committed by an adult in exchange for dismissal of the auto theft

      allegation. The juvenile court scheduled disposition of the matter for a later

      date.


[3]   However, on December 30, 2015, before disposition, the State alleged that E.P.

      was delinquent for committing new acts that would amount to five counts of

      Level 6 felony escape had they been committed by an adult. At the January 11,

      2016, hearing for all the aforementioned charges, the juvenile court awarded

      wardship of E.P. to either the DOC or any community-based correctional

      facility for minors. E.P. was placed in the DOC.




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2189 | April 25, 2019   Page 2 of 7
[4]   The following represents a timeline of the events that occurred after E.P. was

      released from the DOC:


          • On August 8, 2016, the juvenile court resumed jurisdiction over E.P.
            after he was released from the DOC; it then placed him in the Re-entry
            Program in a Shelter Care Unit of the Robert Kinsey Youth Center.
          • On August 22, 2016, the juvenile court ordered E.P’s release from the
            Youth Center and sent him to live with his grandmother on supervised
            probation.
          • On October 7, 2016, the juvenile court found probable cause that E.P.
            was consuming illegal substances and that he had committed an act that
            would be Class C misdemeanor illegal consumption of an alcoholic
            beverage had it been committed by an adult. After E.P.’s November 14,
            2016, review hearing, the juvenile court ordered E.P. to remain on
            supervised probation with his grandmother.
          • On December 12, 2016, E.P. failed to appear in court, and the juvenile
            court ordered that E.P. be taken into custody. On December 14, 2016,
            the juvenile court once again ordered E.P. to remain on supervised
            probation with his grandmother.
          • On January 23, 2017, E.P. again failed to appear in court, and the
            juvenile court once more ordered that E.P. be taken into custody. The
            juvenile court ordered that E.P. be re-placed in the Robert Kinsey Youth
            Center, with a modification hearing set for a later date.
          • On January 30, 2017, the probation department filed a verified Petition
            for Modification of Disposition. E.P. admitted to his prior violations,
            and on February 6, 2017, the juvenile court transferred E.P. to the Secure
            Detention Unit of the Robert Kinsey Youth Center for thirty days.
            Thereafter, E.P. would again be placed on supervised probation.
          • On April 2, 2017, the probation department filed another verified
            Petition for Modification of Disposition, and E.P. admitted to have
            committed acts that would be Level 6 felony possession of
            methamphetamine and Class C misdemeanor possession of
            paraphernalia had they been committed by an adult. Before the
            modification of disposition hearing took place, the probation department
            recommended that E.P. be placed in the DOC.
          • At E.P.’s May 22, October 30, and December 11, 2017, review hearings,
            the juvenile court ordered for E.P.’s continued placement in the Juvenile
            Commitment Alternative Program (JCAP), along with continuing
            probation thereafter.


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2189 | April 25, 2019   Page 3 of 7
          • On March 5, 2018, the juvenile court found probable cause that E.P.
            committed an act that would be Class B misdemeanor false informing
            had it been committed by an adult and that he had left home without
            permission.
          • At E.P.’s March 16, 2018, modification of disposition hearing, the
            juvenile court once again placed E.P. in the Secure Detention Unit at the
            Robert Kinsey Youth Center for 120 days. At this same hearing, the
            juvenile court found E.P. to be in contempt of court for spewing
            obscenities and disrupting the proceedings.
          • On May 18, 2018, the probation department filed another verified
            Petition for Modification of Disposition on suspicion that E.P. was
            possessing methamphetamine and syringes and that he committed an act
            that would be battery had it been committed by an adult. E.P. admitted
            to these charges but denied possessing any paraphernalia.
          • At E.P.’s July 9, 2018, dispositional hearing, the juvenile court granted
            the DOC wardship over E.P. and suspended supervised probation.
          • On August 8, 2018, the probation department recommended that E.P. be
            committed to the DOC. At E.P.’s August 13, 2018, modification of
            disposition hearing, the juvenile court revoked E.P.’s probation and
            placed him in the DOC.


      E.P. now appeals.


                               Discussion and Decision
[5]   E.P. argues that the juvenile court erred when it placed him in the DOC.

      Specifically, E.P. contends that he should have been placed in a more

      rehabilitative environment as a modification of his disposition.


[6]   We will reverse a juvenile court’s placement of a delinquent minor only if the

      decision is clearly against the logic and effect of the facts and circumstances

      before it. C.C. v. State, 831 N.E.2d 215, 216-17 (Ind. Ct. App. 2005). The choice

      of a disposition for a juvenile is within the sound discretion of the juvenile

      court, and it is accorded wide flexibility in making that judgment. E.L. v. State,
      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2189 | April 25, 2019   Page 4 of 7
      783 N.E.2d 360, 366 (Ind. Ct. App. 2003). That disposition is subject, however,

      to the statutory considerations of the welfare of the child, the community’s

      safety, and the policy of favoring the least harsh disposition. Id.


[7]   Indiana Code section 31-37-18-6(1) states that a juvenile court shall enter a

      dispositional decree that is “in the least restrictive (most family like) and most

      appropriate setting available; and . . . [is] consistent with the best interest and

      special needs of the child[.]” E.P. argues that the DOC was not the most

      appropriate setting available due to his substance abuse issues, and therefore,

      this placement was not consistent with his best interest and special needs.


[8]   While the goal of child placement within the juvenile court system is

      rehabilitation and not punishment, R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct.

      App. 2010), the ultimate decision to place E.P. in the DOC was still

      appropriate, and the juvenile court did not err by doing so.


[9]   When presented with multiple opportunities for rehabilitation over the course

      of roughly three years, E.P. has shown few signs of progress at any placement.

      When he was in court, E.P. showed a blatant disrespect for the system and

      disrupted the proceedings by spewing obscenities. Whether he was in the

      Secure Detention Unit of the Robert Kinsey Youth Center or the JCAP, E.P.

      did not improve his behavior through the available programs. And when he was

      on supervised probation, E.P. either committed some sort of delinquent act

      such as illegal consumption of alcohol or possession of methamphetamine, fled

      from home, or failed to appear at his required hearings. Moreover, this Court


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2189 | April 25, 2019   Page 5 of 7
       has already held that “violation of a single condition of probation is sufficient to

       revoke probation.” M.J.H. v. State, 783 N.E.2d 376, 377 (Ind. Ct. App. 2003).

       Yet, the juvenile court chose time and time again to allow E.P. to remain on

       supervised probation even after multiple violations. His constant run-ins with

       the law and delinquency adjudications are further evidence that he has no

       interest in rehabilitation through the current least restrictive resources available.


[10]   E.P. disagrees, arguing that placement in the DOC was not the least restrictive

       option for treatment since he suffers from substance abuse issues. In the past,

       this Court has held that a delinquent juvenile’s placement with the DOC may

       still be appropriate even if less restrictive alternatives are available. K.A. v. State,

       775 N.E.2d 382, 386-87 (Ind. Ct. App. 2002). Given E.P.’s dangerous behavior

       of consuming controlled substances, committing battery and possession of

       paraphernalia, operating vehicles without a license, multiple violations of

       probation, and tendencies to evade law enforcement and to flee his home,

       placement in the DOC is an appropriate option. See J.B. v. State, 849 N.E.2d
714, 718-19 (Ind. Ct. App. 2006) (holding that juvenile’s placement in DOC

       was warranted after violating probation, committing new offenses, and failing

       to take advantage of prior opportunities for treatment). Furthermore, the

       juvenile court has already given E.P. numerous chances for reform and could

       have ordered placement in the DOC at an earlier time; nevertheless, the

       juvenile court showed leniency and exhausted all options.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2189 | April 25, 2019   Page 6 of 7
[11]   Consistent with E.P.’s best interests and the safety of the surrounding

       community, it was not erroneous for the juvenile court to modify E.P.’s

       disposition by placing him in the DOC.


[12]   The judgment of the juvenile court is affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2189 | April 25, 2019   Page 7 of 7